Exhibit 10.1 SECOND A MENDMENT TO PROMISSORY NOTES This SECOND AMENDMENT TO PROMISSORY NOTES (the “ Amendment ”) is entered into as of June 28, 2016 by and among SANUWAVE, INC ., a Delaware corporation (the “ Borrower ”), SANUWAVE HEALTH , INC ., a Nevada corporation (the “ Parent ”), SANUWAVE SERVICES, LLC (“ S ANUWAVE Services ”), and HEALTHTRONICS, INC. , a Georgia corporation (“ Healthtronics ”). W I T N E S S E T H : WHEREAS, the Borrower and Healthtronics entered into that certain Promissory Note due August 1, 2015 dated August 1, 2005 in the original principal amount of $2,000,000 and that certain Promissory Note due August 1, 2015 dated August 1, 2005 in the original principal amount of $2,000,000 (as amended from time to time, collectively, the “ Promissory Notes ”), pursuant to which Healthtronics extended loans to the Borrower (capitalized terms, as used herein, shall have the meaning set forth in the Promissory Notes, unless the context otherwise requires); WHEREAS , the Borrower and HealthTronics entered into that Amendment to Promissory Notes on June 15, 2015, pursuant to which certain terms and provisions of the Promissory Notes, including the maturity date thereof, were amended; and WHEREAS, the Borrower has requested that Healthtronics further amend certain provisions of the Promissory Notes and Healthtronics has agreed to the amendments set forth in this Amendment, all on the terms and subject to the conditions set forth herein. For the purpose of conforming the same to the intention of the parties and for other value received, it is hereby agreed that each of the Promissory Notes shall be amended and modified in the following particulars: Section 1. Amendments to the Promissory Note s. Effective upon satisfaction of the conditions set forth in Section 3 hereof, each Promissory Note is hereby amended as follows: A.The definition of Stated Maturity Date of “January 31, 2017” in the first paragraph of the Promissory Notes shall be deleted and replaced with “January 31, 2018.” B. Section 7.16 of each of the Promissory Notes shall be deleted and replaced with: Replacement of Note . Upon any future request of Healthtronics, the Borrower agrees to execute and deliver a replacement Note evidencing the terms of this Note (as amended by (1) that certain Amendment To Promissory Notes dated as of June 15, 2015 between the Borrower and Healthtronics, and (2) that certain Second Amendment To Promissory Notes dated as of June 28, 2016 between the Borrower and Healthtronics) upon delivery of the original Note (or, to the extent the original Note has been lost or mutilated, a lost note affidavit from Healthtronics). Section 2.Representations and Warranties . Each of the Parent and the Borrower, jointly and severally, represents and warrants to Healthtronics that (a) the execution and delivery of this Amendment has been duly authorized by all requisite corporate action on behalf of the Parent and the Borrower, this Amendment has been duly executed and delivered by an authorized officer of the Parent and the Borrower, and each of the Parent and the Borrower has obtained all authorizations, consents, and approvals necessary for the execution, delivery and performance of this Amendment and such authorizations, consents and approvals are in full force and effect, (b)this Amendment and each Promissory Note (as amended by this Amendment) constitutes the legal, valid and binding obligation of each of the Parent and the Borrower enforceable against the Parent and the Borrower in accordance with its terms, (c) neither the execution nor delivery of this Amendment nor fulfillment of nor compliance with the terms and provisions of this Amendment will conflict with, or result in a breach of the terms, conditions or provisions of, or constitute a default under, or result in any violation of, or result in the creation of any lien upon any of the properties or assets of the Parent, the Borrower or any of its subsidiaries pursuant to, the charter, limited liability company operating agreement, partnership agreement, by-laws, limited liability company operating agreement or partnership agreement of the Parent, the Borrower or any of its subsidiaries, any award of any arbitrator or any agreement (including any agreement with stockholders, members or partners), instrument, order, judgment, decree, statute, law, rule or regulation to which the parent, the Borrower or any of its subsidiaries is subject, (d) before and after giving effect to this Amendment, no Event of Default has occurred and is continuing under either Promissory Note, (e) Healthtronics has a valid, perfected, first-priority lien upon and security interest in all assets of the Borrower and each of its domestic subsidiaries whether now owned or hereafter acquired, and (f)immediately before and after giving effect to this Amendment, (i) the sum of the debts and liabilities of the Borrower (including, without limitation, contingent liabilities of the Borrower) is not greater than all of the assets of the Borrower at a fair valuation, (ii) the present fair salable value of the assets of the Borrower is not less than the amount that will be required to pay the probable liability of the Borrower on its debts as they become absolute and matured, and (iii) the Borrower is not otherwise insolvent as defined in, or otherwise in a condition which could in any circumstances then or subsequently render any transfer, conveyance, obligation or act then made, incurred or performed by it avoidable or fraudulent pursuant to, any law, rule or regulation that may be applicable to the Borrower pertaining to bankruptcy, insolvency or creditors’ rights, fraudulent conveyance or fraudulent transfers or preferences. Section 3.Conditions to Effectiveness . The amendments to the Promissory Notes set forth in Section 1 hereof shall become effective as of the date (the “
